Order entered January 26, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01504-CV

                               JEFFREY BARON, Appellant

                                             V.

GERRIT M. PRONSKE, INDIVIDUALLY AND PRONSKE, GOOLSBY & KATHMAN,
              P.C. F/K/A PRONSKE & PATEL, P.C., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-12042

                                         ORDER
       Before the Court is appellant’s December 23, 2014, opposed motion regarding amount of

supersedeas bond. On January 22, 2015, at the request of the parties, this Court remanded this

case to the trial court for rendition of judgment in accordance with the parties’ agreement.

Accordingly, we DENY appellant’s December 23, 2014, motion as moot.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE